DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  Page 7, lines 12 and 15, “second processing region 63” should read --first processing region 63--
Appropriate correction is required.
The abstract of the disclosure is objected to because the reference characters should be placed in parentheses or deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for manufacturing a separator”, however, when one of ordinary skill in the art performs the claimed steps of “disposing” and “pressing”, they would end up with a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (hereinafter Nakagawa; US 20110207018 A1) in view of Taguchi (US 20160074919 A1).
Regarding claim 1, Nakagawa discloses a method of manufacturing a metallic separator by stamping, which is a form of pressing (paragraph 0079, i.e. a metallic plate is formed into a separator via stamping/pressing), the separator (figure 7) comprising:
a flow path forming region (figure 7 as annotated below),
a first recessed and projected shape in the flow path forming region (figure 7 as annotated below), and
a second recessed and projected shape outside the flow path forming region (figure 7 as annotated below).
Nakagawa discloses manufacturing the separator by pressing (paragraph 0079, i.e. stamping is a form of pressing), but Nakagawa does not explicitly disclose details of the stamping/pressing, i.e. using upper and lower dies, disposing and pressing the separator material (paragraph 0079, i.e. the metallic plate) between said upper and lower dies to form the first and second recessed and projected shapes.
However, in the same field of endeavor, Taguchi teaches a method of manufacturing a metallic separator (figures 1 and 2; paragraph 0003) by pressing (figure 1), the method comprising disposing a separator material, in the form of a metal plate, between first upper and lower dies (figure 1, i.e. metal plate (90) is placed between upper and lower dies (110, 120)) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to perform the stamping/pressing of Nakagawa’s separator using Taguchi’s upper and lower dies having heating members, in order to heat and soften the separator material prior to forming the recessed and projected shapes (paragraph 0032).

    PNG
    media_image1.png
    634
    1038
    media_image1.png
    Greyscale

Annotated Figure 7 of Nakagawa

Regarding claim 3, Nakagawa further discloses wherein the separator comprises a manifold hole in a region located in a manifold region of the separator where the second recessed and projected shape is also formed in (figure 7 as annotated above), and wherein the second recessed and projected shape is formed in a manifold part of the separator (figure 7 as annotated above, i.e. the second recessed and projected shapes are formed in a distribution 2 is diffused to the first recessed and projected shapes from the manifold hole (130)); and
Taguchi further teaches the dies punching out manifold holes (figure 2; paragraph 0031, i.e. manifold holes (90d-f and 90g-i) are punched out in the separator material using the upper and lower dies (110, 120)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Taguchi and Vyas et al. (hereinafter Vyas; US 20090263702 A1).
Regarding claim 2, the combination of Nakagawa and Taguchi teaches the invention substantially as claimed, except for crushing the second recessed and projected shapes (Nakagawa: figures 7 and 8A, i.e. second recessed and projected shapes (221, 222, 223)). However, in the same field of endeavor, Vyas teaches a method of manufacturing a separator, the method comprising a step of crushing recessed and projected shapes to modify the shapes of recessed and projected shapes to a desired shape (figures 4 and 5; and paragraph 0033, i.e. baffles in the form of recessed and projected shapes are crushed to deform the shape of said baffles).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method of manufacturing the separator of Nakagawa to include the step of crushing the second recessed and projected shape as taught by Vyas, in order to modify the shapes of the second recessed and projected shape to a desired shape (paragraph 0033).


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Taguchi.
Regarding claims 1 and 4, Nakagawa discloses a method of manufacturing a metallic separator by stamping, which is a form of pressing (paragraph 0079, i.e. a metallic plate is formed into a separator via stamping/pressing), the separator (figure 7) comprising:
a flow path forming region (figure 7 as annotated below, element 210, i.e. a distribution section is a flow path forming region that distributes flow at designated paths indicated by dotted arrows in figure 7),
a first recessed and projected shape in the flow path forming region (figure 7 as annotated below), 
a second recessed and projected shape outside the flow path forming region (figure 7 as annotated below, i.e. the second recessed and projected shapes are outside of the flow path forming region (210)), and
wherein the a recessed and projected height of the second recessed and projected shape is higher than a recessed and projected height of the first recessed and projected shape (figure 8A, i.e. the height of the first recessed and projected shape (231) is greater than the height of the second recessed and projected shape (22, 222, 223) indicated by a gap (G)).
Nakagawa discloses manufacturing the separator by pressing (paragraph 0079, i.e. stamping is a form of pressing), but Nakagawa does not explicitly disclose details of the stamping/pressing, i.e. using upper and lower dies, disposing and pressing the separator material (paragraph 0079, i.e. the metallic plate) between said upper and lower dies to form the first and second recessed and projected shapes.
However, in the same field of endeavor, Taguchi teaches a method of manufacturing a metallic separator (figures 1 and 2; paragraph 0003) by pressing (figure 1), the method 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to perform the stamping/pressing of Nakagawa’s separator using Taguchi’s upper and lower dies having heating members, in order to heat and soften the separator material prior to forming the recessed and projected shapes (paragraph 0032).

    PNG
    media_image2.png
    634
    1038
    media_image2.png
    Greyscale

Annotated Figure 7 of Nakagawa


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 20160248104 A1) in view of Taguchi.
Regarding claims 1 and 5, Konno discloses a method of manufacturing a metallic separator by pressing (paragraphs 0010 and 0031, i.e. a metallic, stainless steel plate is formed into a separator via press molding, which is a form of pressing), the separator (figure 3) comprising:
a flow path forming region (figure 3, element 121),
a first recessed and projected shape in the flow path forming region (figure 3, i.e. first recessed and projected shapes (202, 204) formed in the flow path forming region (121)), 
a second recessed and projected shape outside the flow path forming region (figures 3 and 4, i.e. second recessed and projected shapes (127) formed outside the flow path forming region (121)), and
wherein recesses and projections of the second recessed and projected shape are repeated along a direction inclined from a longitudinal direction of the separator material in a plan view (figures 3 and 4, i.e. the second recessed and projected shapes (127) are angled).
Konno discloses manufacturing the separator by pressing (paragraphs 0010 and 0031, i.e. press molding is a form of pressing), but Konno does not explicitly disclose details of the pressing, i.e. using upper and lower dies, disposing and pressing the separator material (paragraphs 0031, i.e. the metallic, stainless steel plate) between said upper and lower dies to form the first and second recessed and projected shapes.
However, in the same field of endeavor, Taguchi teaches a method of manufacturing a metallic separator (figures 1 and 2; paragraph 0003), the method comprises disposing a separator material, in the form of a metal plate, between a first upper and lower dies (figure 1, i.e. metal plate (90) is placed between upper and lower dies (110, 120)) having heating members (figure 2, element 11) to soften the separator material (paragraph 0032), and pressing the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to perform the pressing of Konno’s separator using Taguchi’s upper and lower dies having heating members, in order to heat and soften the separator material prior to forming the recessed and projected shapes (paragraph 0032).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090081520 A1, a method of manufacturing a separator, the method comprising a step of crushing recessed and projected shapes to straighten said shapes (figure 4, step e)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725